ORDER
PER CURIAM.
Matthew Cook (Cook) appeals the denial of his Rule 24.035 motion following an evidentiary hearing. Cook contends that the motion court erred in denying his Rule 24.035 motion in that his plea was involuntary based upon his counsel’s assurances and that the State breached its plea bargain. We affirm.
We reviewed the briefs of the parties and the record on appeal. The judgment of the court is supported by the evidence and thus, not clearly erroneous. No jurisprudential purpose would be served by a written opinion.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).